NUMBER 13-18-00283-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                              IN RE DEBRA V. BENGE


                       On Petition for Writ of Mandamus.


                                      ORDER
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

       Relator Debra V. Benge filed a petition for writ of mandamus in the above cause

on May 31, 2018 contending that the trial court abused its discretion by abating the

underlying case for an indefinite period. Through this original proceeding, relator seeks

to set aside the May 7, 2018 order of abatement. The Court requests that the real parties

in interest, Margaret A. Thomas, individually and as co-trustee of the Thomas Family

Trust; Frank W. Burns III, individually and as co-trustee of the Thomas Family Trust; and

Dinah Voelkel, or any others whose interest would be directly affected by the relief sought,
file a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
1st day of June, 2018.




                                                2